Case: 12-1419    Document: 29    Page: 1   Filed: 12/26/2012




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

          TAMPA BAY FISHERIES, INC. AND
           SINGLETON FISHERIES, INC.,
                Plaintiffs-Appellants,
                            v.
   UNITED STATES, UNITED STATES CUSTOMS
    AND BORDER PROTECTION, AND DAVID V.
   AGUILAR, ACTING COMMISSIONER, UNITED
  STATES CUSTOMS AND BORDER PROTECTION,
              Defendants-Appellees,
                           AND

    INTERNATIONAL TRADE COMMISSION AND
       DEANNA TANNER OKUN, CHAIRMAN,
      INTERNATIONAL TRADE COMMISSION,
              Defendants-Appellees.
                __________________________

                        2012-1419
                __________________________

    Appeal from the United States Court of International
 Trade in case no. 08-CV-0404, Judge Leo M. Gordon.
                __________________________

                       ORDER
     The court notes that the parties have not filed a
 status report.
Case: 12-1419      Document: 29      Page: 2   Filed: 12/26/2012




 TAMPA BAY FISHERIES, INC. V. US                             2


     The court’s August 28, 2012 order directed the parties
 to notify this court within 30 days of the final disposition
 of appeal no. 2008-1526 concerning how they believe this
 appeal should proceed.
       Upon consideration thereof,
       IT IS ORDERED THAT:
     The parties are directed to file a status report within
 14 days of the date of filing of this order.

                                       FOR THE COURT


                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s21